Citation Nr: 0828980	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  01-07 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for a Muscle Group XX 
injury, currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2000 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, that 
denied the veteran's claim for a compensable rating for 
residuals of a shrapnel fragment wound to the right lumbar 
area.

The veteran cancelled his requested, scheduled hearing and 
did not request that it be rescheduled.  The hearing request 
is deemed withdrawn.  See 38 C.F.R. § 20.702 (2007).

The veteran's representative asserts in the July 2008 
Informal Hearing Presentation that the appeal should again be 
remanded for another examination related to the veteran's 
scar residual of the right lumbar shrapnel fragment wound 
scar.  As noted below, that issue was resolved in the Board's 
2006 decision, which denied the claim for a compensable 
rating.

As noted, in a May 2006 decision, the Board denied 
entitlement to a compensable rating for a shrapnel fragment 
wound scar.  The Board also remanded the case to the RO, via 
the Appeals Management Center (AMC), for additional 
development related to the rating warranted for wound 
residuals.  The AMC/RO completed the additional development 
as directed, granted a compensable rating of 20 percent for a 
muscle group injury in a December 2006 rating decision, and 
returned the case to the Board for further appellate review.

The December 2006 Supplemental Statement of the Case noted 
the veteran's lumbar orthopedic symptoms, including a 
herniated disc, were not causally linked to his service-
connected right lumbar shrapnel fragment wound.  In the 
December 2004 remand, the Board noted that an August 1990 
rating decision denied service connection for that disorder, 
treated the assertions related to the herniated lumbar disc 
as a petition to reopen the prior claim, and referred it to 
the RO for appropriate action.  Thus, that issue was not part 
of the Board's 2006 remand to AMC, and it is again referred 
to the RO for appropriate development and action, as it has 
not been considered by the RO, much less denied and timely 
appealed to the Board.  As a result, the Board does not 
currently have jurisdiction to consider it.  See 38 C.F.R. § 
20.200 (2007); Godfrey v. Brown, 7 Vet. App. 398 (1995) (the 
Board does not have jurisdiction of an issue not yet 
adjudicated by the RO).


FINDING OF FACT

The veteran's Muscle Group XX injury residuals due to a right 
lumbar shrapnel fragment wound are not manifested by a 
moderately severe injury.


CONCLUSION OF LAW

The requirements are not met for a rating higher than 20 
percent for the Muscle Group XX injury residual due to a 
right lumbar shrapnel fragment wound.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.159(c), 4.1, 4.3, 4.7, 4.56, 4.73, Diagnostic Code 5320 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The veteran's claim was received by VA prior to the enactment 
of the VCAA.  Nonetheless, the requirements of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, 
have been met.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  In a December 2004 letter, issued pursuant to a 
Board remand, VA notified the veteran of the general 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and what part VA will attempt 
to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Pursuant to the Board's 2006 remand, a May 2006 AMC letter 
provided a supplemental VCAA notice.  In addition to 
reiteration of the basic notice and assistance requirements, 
the May 2006 letter included all relevant notice related to 
an increased rating claim, except the specific rating 
criteria applicable to muscle group injuries.  The veteran 
was notified how disability ratings and effective dates are 
assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The veteran's appeal was re-certified to the Board prior to 
the United States Court Of Appeals For Veterans Claims' 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
That omission notwithstanding, the Board finds the veteran 
was not prejudiced.

As noted, the primary notice component not addressed in the 
May 2006 letter were the rating criteria applicable to a 
Muscle Group XX injury.  Nonetheless, the December 2006 
rating decision and the Supplemental Statement of the Case 
both explained the basis of the increased rating granted and 
why a higher rating was not shown by the evidence of record.  
Further, the veteran's February 2007 response to the 
Supplemental Statement of the Case noted he had no further 
evidence to submit or request the RO to obtain on his behalf.  

In light of the information provided in the rating decision 
and the Supplemental Statement of the Case, a reasonable 
person would have known the rating criteria applicable to the 
claim.  Thus, the Board finds that the May 2006 post-remand 
letter substantially satisfied the VCAA requirement of 
content-compliant notice for an increased rating claim and, 
to the extent it did not, no prejudice inured to the 
veteran's pursuit of his claim.  Further, readjudication of 
the veteran's claim on a de novo basis following issuance of 
the letter and additional development, as shown in the 
December 2006 Supplemental Statement of the Case, cured any 
timing-of-notice error and rendered it harmless.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a statement of the 
case or supplemental statement of the case, is sufficient to 
cure a timing defect).

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  While the veteran may not have received full 
notice prior to the initial decision, after notice was 
provided, he was afforded a meaningful opportunity to 
meaningfully participate in the adjudication of the claim.  
See Washington v. Nicholson, 21 Vet. App. 191 (2007).  He was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting him that reasonably affects the 
fairness of this adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Id.  Where an 
increase in the level of a service-connected disability is at 
issue, however, the primary concern is the present level of 
disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nonetheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Analysis

Historically, a June 1969 rating decision granted service 
connection for the residuals of a right lumbar shrapnel 
fragment wound, but the specific disability service connected 
was the scar residual.  A zero percent rating was assigned 
effective April 1969.  See 38 C.F.R. § 4.31.  The May 2000 
rating decision-the decision currently on appeal before the 
Board, continued the noncompensable rating.  

In the Board's December 2006 remand it was noted that a 1973 
VA examination report recorded that the veteran's wound 
required debridement, that it had possibly been infected, and 
that the veteran had not been examined or assessed for muscle 
injury.

Upon receipt of the November 2006 examination report, the AMC 
granted a 20 percent rating under 38 C.F.R. § 4.73, 
Diagnostic Code 5320 for the muscle injury component of the 
right lumbar shrapnel fragment wound, effective retroactively 
to February 2000, the date the veteran's claim was received.

For purposes of Diagnostic Codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe, or severe.  
A through-and-through injury, at a minimum, is rated as a 
moderate injury.  38 C.F.R. §§ 4.56(b) and (d).  AMC rated 
the veteran's injury as moderate and assigned the 20 percent 
rating as such.  See Diagnostic Code 5320.  

A moderate disability evaluation is for wounds which are 
through and through or deeply penetrating and of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  Injuries of moderate 
disability must have required treatment and there must be a 
record of consistent complaint of loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement, particularly 
lowered threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings which reveal moderate disability include 
entrance and, if present, exit scars, small or linear, 
indicating short track or missile through muscle tissue.  
Some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. 
§§ 4.56(d)(2), 4.56(c).

The November 2006 VA examination report notes that the 
examiner conducted a comprehensive review of the claims file.  
The veteran's 1968 shrapnel fragment wound of the lumbar 
spine during his service in Vietnam was noted.  Following 
immediate treatment in Vietnam, he was transferred to Japan 
where he received 55 days of additional inpatient treatment, 
including for infection.  Physical examination of the wound 
site revealed a superficial scar 6 cm x 0.5 cm into the 
muscle deep.  There was no exit wound.  Tissue loss was very 
minor, and there was no tendon, bone, joint, or nerve, 
damage.  Neither was there any muscle herniation.  The 
examiner noted the veteran's muscle strength as 5/5, and no 
loss of muscle function was noted.  The exact muscle injured 
was the paralumbar, Group XX, via penetration.

Muscle Group XX provides postural support of the body; 
extension and lateral movements of the spine.  Spinal 
muscles: sacrospinalis (erector spinae and its prologations 
in thoracic and cervical regions).  A severe muscle injury to 
the lumbar region warrants a 60 percent rating.  A moderately 
severe injury warrants a 40 percent rating, a moderate injury 
warrants a 20 percent rating, and a slight injury warrants a 
noncompensable rating.  38 C.F.R. § 4.73, Diagnostic Code 
5320.

The findings on examination, as set forth above, clearly show 
the veteran's Muscle Group XX injury more nearly approximates 
a moderate, rather than a moderately severe injury.  
38 C.F.R. §§ 4.7, 4.56(d)(2).

In this respect, a moderately severe muscle group wound is 
manifested by evidence of debridement or prolonged infection, 
or with sloughing of soft parts, intermuscular scarring.  
History would include prolonged hospitalization for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability.  Objective findings would 
include indications on palpation of loss of deep fascia, 
muscle substance or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance of 
muscle groups involved (compared with sound side) demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).  

The examiner specifically noted the absence of any of those 
residuals.  Indeed, he noted the veteran had no loss of 
muscle function whatsoever, and that his lumbar pain was not 
causally linked to the shrapnel fragment wound but a post-
service strain.  No other muscle group is affected.  Thus, 
the probative medical evidence of record shows a higher 
rating is not more nearly approximated.  38 C.F.R. §§ 4.1, 
4.7, 4.10, 4.56, 4.73, Diagnostic Code 5320.

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).




ORDER

Entitlement to a rating higher than 20 percent for a Muscle 
Group XX injury residual of a shrapnel fragment wounds is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


